PER CURIAM:
Brett C. Kimberlin filed a petition under 28 U.S.C. § 2241 (2000), which the district court construed as a motion under 28 U.S.C. § 2255 (2000), and dismissed for lack of jurisdiction. Although the district court construed the § 2241 petition as a § 2255 motion, Kimberlin clearly intended to file a § 2241 petition. Kimberlin asserts on appeal that § 2255 is inadequate and ineffective to test the legality of his detention and contends that his claims should be considered in the context of his § 2241 petition. Because Kimberlin does not meet the standard set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.